          Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

BOBBI SATTERLEY, individually and                     Civil Action No.
on behalf of all those similarly situated,

     Plaintiff,
                                                      JURY TRIAL DEMANDED
v.

LIEBROCK & LIEBROCK LOGISTICS
LLC,

     Defendant.


                COLLECTIVE ACTION COMPLAINT FOR
            VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        Plaintiff Bobbi Satterley, individually and on behalf of all others similarly

situated, brings this collective action for violations of the Fair Labor Standards Act

(“FLSA”) against Defendant Liebrock & Liebrock Logistics LLC (“Defendant”)

and states as follows:

                          JURISDICTION AND VENUE

                                             1.

        This Court has original jurisdiction to hear this Complaint and to adjudicate

the claims stated herein pursuant to 28 U.S.C. Section 1331 because this action

asserts claims arising under federal law, the FLSA, 29 U.S.C. Section 201, et seq.


                                              1
          Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 2 of 12




                                          2.

         Venue is proper in this District, pursuant to 28 U.S.C. Section 1391, because

the Defendant resides in this District with principal offices located in this district,

and because a substantial part of the events or omissions giving rise to the claims

occurred in this District.

                                      PARTIES

                                          3.

         Plaintiff Bobbi Satterley is a resident of the State of Georgia and over the

age of 18.

                                          4.

         Plaintiff Bobbi Satterley began her employment with Defendant on or about

June 25, 2020, and worked until July 18, 2020 (“relevant time period”).

                                          5.

         Defendant is a domestic limited liability company with its principal place of

business in Sugar Hill, GA.

                                          6.

         Defendant is subject to the jurisdiction of the FLSA, as it is engaged in

interstate commerce and had earnings exceeding $500,000 in the prior three (3)

years.


                                           2
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 3 of 12




                                         7.

      Defendant may be served with with legal process through its corporate

registered agent, Legalinc Corporate Services Inc., located at 1870 The Exchange,

Suite 200 #44, Atlanta, GA 30339.

                                         8.

      Plaintiff and those similarly situated are current and former employees of

Defendant within the meaning of the FLSA, and Defendant employed them within

three (3) years of the date this Complaint was filed.

                           FACTUAL ALLEGATIONS

                                         9.

      Defendant employs drivers to provide delivery services to its third-party

clients, such as Amazon.

                                         10.

      Defendant employs between 50-100 drivers in this capacity.

                                         11.

      At all times relevant to this Complaint, Plaintiff and those similarly situated,

worked for Defendant as drivers from within Defendant’s office in Sugar Hill,

Georgia.




                                          3
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 4 of 12




                                           12.

      Plaintiff and those similarly situated worked on an hourly basis.

                                           13.

      Plaintiff and those similarly situated worked over forty (40) hours routinely

and with Defendant’s knowledge and behest throughout their employment with

Defendant.

                                           14.

      Plaintiff and those similarly situated were not paid for all hours worked over

forty (40) in a given work-week.

                                           15.

      Plaintiff and those similarly situated were paid their hourly rate for forty

(40) hours works, regardless of how many more hours they had actually worked.

                                           16.

      Plaintiff was told that drivers did not take breaks.

                                           17.

      Plaintiff was asked to initial documents indicating that she had taken a

break, despite not having taken a break.




                                            4
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 5 of 12




                                         18.

      When Plaintiff asked why she had to do so when she was not allowed to take

a break, she was told that if she wanted to get paid, she would just do it.

                                         19.

      Plaintiff was instructed to use a bottle in the truck if she needed to use the

restroom.

                                         20.

      On or about July 16, 2020, Plaintiff was approached by Manager Kareem

Goines while out on her route.

                                         21.

      Mr. Goines asked her what she was doing, and Plaintiff stated that she was

going to take break. Mr. Goines told her no, she had packages to deliver, and to

keep it moving.

                                         22.

      On or about July 17, 2020, Plaintiff called Eli Tate, who was a manager and

the owner’s nephew, about not being able to take a break.

                                         23.

      The phones that the drivers were provided had a preset reminder that comes

on to remind them when it was time to take their breaks.


                                           5
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 6 of 12




                                         24.

      Mr. Tate’s response was that Plaintiff did not “have the luxury” of taking

breaks, and to just keep it moving and hit the dismiss button on the reminder.

                                         25.

      During the entire time Plaintiff and those similarly situated worked for

Defendant, Defendant knew that the drivers were working overtime without being

compensated and/or that their time was being shaved by the company.

                                         26.

      Defendant’s managers readily observed Plaintiff and those similarly situated

working overtime.

                                         27.

      Furthermore, Defendant falsified Plaintiff’s time records to indicate she was

on break during times she was working.

                    COLLECTIVE ACTION ALLEGATIONS

                                         28.

      Plaintiff submits that there are others, similarly situated to herself, who were

denied overtime wages.




                                          6
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 7 of 12




                                         29.

      Upon information and belief, the class size during the relevant class period is

upwards of 50-100 employees.

                                         30.

      Plaintiff, and all other similarly situated drivers provide delivery services to

Defendant’s clients, such as Amazon, but do not routinely cross state lines.

                                         31.

      The drivers do not meet or satisfy any exemption under the FLSA and are

entitled to overtime wages or a premium for all hours worked.

                                         32.

      Upon information and belief, Defendant has engaged in time-shaving

practices for all of its employees, and does not pay its drivers for all hours worked.

                                         33.

      Drivers do not have decision making authority.

                                         34.

      Plaintiff brings this suit on behalf of herself and all others similarly situated

and propose the following collective description:

      All persons who perform(ed) work for Defendant as drivers at any of

      its offices in Georgia at any time within three (3) years of the filing of


                                          7
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 8 of 12




      this Complaint or who are currently employed by Defendant.

                             COUNT I
           VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                        35.

      Plaintiff re-alleges and incorporates by reference paragraphs 9-34 as if fully

set forth herein.

                                        36.

      The FLSA requires employers to pay employees wages at a rate no less than

one-and-a-half times their regular hourly rate of pay for all hours worked in excess

of forty (40) hours in individual work weeks. 19 U.S.C. § 207.

                                        37.

      Defendant is an “employer” of Plaintiff and those similarly situated within

the meaning of the FLSA.

                                        38.

      Defendant is an “enterprise” as defined by the FLSA and engaged in

interstate commerce.

                                        39.

      Plaintiff and those similarly situated worked more than forty (40) hours in

the workweeks going back three (3) years from the filing of this Complaint and did



                                         8
        Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 9 of 12




not receive compensation for all hours worked and/or did not receive overtime

compensation for all of the overtime hours worked.

                                        40.

      Plaintiff and those similarly situated are not exempt employees under the

FLSA or other Federal rules and regulations.

                                        41.

      Defendant has willfully violated the FLSA and is liable for wages for a three

(3) year period of time preceding the filing of this complaint. Defendant has

known for the past three years that the drivers were non-exempt employees, and

continued refuse to compensate Plaintiff and the class of similarly situated for

overtime hours worked.

                                        42.

      Defendant did not make a good faith effort to comply with the FLSA and

owes Plaintiff and those similarly situated liquidated damages and an equal sum of

all wages owed.

                                        43.

      Defendant knew that the Plaintiff and those similarly situated were working

through breaks and overtime, and willfully refused to pay Plaintiff and all similarly

situated drivers compensations for all hours worked.


                                         9
          Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 10 of 12




                                           44.

         Defendant also has failed to pay overtime at the proper rate of one and one

half time the employees’ regular rate of pay for every hour over forty (40) worked

in a week.

                                           45.

         Defendant has also violated the record keeping provision of the FLSA, 29

CFR 516.2, which mandates that an Employer accurately record and track the

hours of non-exempt employees.

                                           46.

         Because of these unlawful pay practices, which have continued in the past

three years up through the present, Plaintiff and those similarly situated have

suffered lost wages and damages.

         WHEREFORE, Plaintiff and those similarly situated request from this

Court:

         a.    An order certifying this as a collective action;

         b.    Appointment of the Plaintiff as class representative;

         c.    Appointment of the undersigned as attorney of record for the

               collective class;




                                            10
 Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 11 of 12




d.   Authorization for the issuance of a notice to all similarly situated

     former and current drivers of Defendant that apprise the putative class

     and notify them of the pendency of this action and provides them with

     the opportunity to assert timely FLSA claims by the filing of

     individual consent to join forms;

e.   Judgement finding Plaintiff and those similarly situated are entitled to

     overtime pay at one and a half times their regular rate;

f.   Judgement against the Defendant finding they violated the FLSA;

g.   Judgement against the Defendant finding they acted willfully and in

     bad faith;

h.   Award of monetary damages for unpaid wages;

i.   Award of monetary damages for liquidated damages under the FLSA;

j.   Special award to Plaintiff for service as the class representative;

k.   Award of reasonable attorneys’ fees, costs, and expenses; and

l.   Such other equitable or legal relief the Court should deem necessary

     and just including the entry of an Injunction barring the Defendant

     from continuing to violate the FLSA by failing to pay overtime wages

     to its drivers.




                                  11
       Case 1:21-cv-00875-CAP Document 1 Filed 03/02/21 Page 12 of 12




      Respectfully submitted this 2nd day of March, 2021.

                                     BARRETT & FARAHANY

                                     /s/ Adian R. Miller
                                     Adian R. Miller
                                     Georgia Bar No. 794647

                                     Attorneys for Plaintiff Bobbi Satterley

1100 Peachtree Street, Suite 500
Atlanta, Georgia 30309
Telephone: (404) 214-0120
Facsimile: (404) 214-0125
adian@justiceatwork.com




                                       12
